DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 8, and 16, the prior art references teach some of the limitations of the independent claims. The Eberlein reference teaches assigning a user’s skill level to perform various tasks. The Bantz reference teaches a decay model for the user’s proficiency in the user’s degree field. They do not explicitly recite all of the limitations of the independent claims as recited: 
a plurality of user profiles, each profile in the plurality of user profiles comprising a user skill level determined by at least one response to at least one question; and 
a plurality of digital flash cards, each associated in the database with at least one task objective, the at least one task objective associated in the database with a required skill level; 
selecting, by the server, from the database a user profile, in the plurality of user profiles, for a user; 
inputting, by the server, the user skill level for the user, and at least one parameter, based on at least one attribute in the user profile, indicating a change in the user skill level, further indicating a lower mastery than the user skill level, into a statistical software model configured to predict a rate of decay of the user skill level; 
calculating, by the server, based on the rate of decay of the user skill level, an updated skill level for the user; 
storing, by the server, within the database in association with the user profile, a decay profile, customized to the user, indicating the rate of decay and the updated skill level for the user; 
selecting, by the server from the database, at least one flash card in the plurality of flash cards associated in the database with the required skill level, which matches the updated skill level; and 
transmitting, by the server, the at least one flash card through the network to a user device for display.
The Examiner was unable to find a prior art reference that teaches all of the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims. 
	With respect to claims 2-7, 9-15, and 17-20, the claims are allowed based upon their dependency on claims 1, 8, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRIS E MACKES/Primary Examiner, Art Unit 2153